DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994) 
The disclosure of the prior-filed application, Application No. 62/491,416, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Provisional application 62/491,416 fails to provide support for the scope of the claims as the provisional application does not provide any structural information regarding the sensor and especially with regards to the reference electrode layer. As such, the claims are not entitled to a priority date of 04/28/2017 of the provisional application 62/491,416. The claims are fully supported by the PCT application PCT/US2018/030195 (WO 2018201135) and thus the claims have a priority date of 04/30/2018. 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 01/28/2022. Claims 1-7, and 15-25 are pending in the current office action. Claims 1-3, 7, 15, 18-19, 23-25 have been amended by the applicant. 

Status of the Rejection
The claim objections have been overcome by the applicant's amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(a) new matter is necessitated by the amendments. 
All 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 have been amended to recite “wherein the reference electrode is equi-distant from the WE and CE electrodes”. Claims 1 and 15 further recited “a Pt electrode layer including interdigitated working (WE) and counter electrodes (CE) overlaying the adhesive layer”. A review of the instant specification provides no teaching regarding the distances from the reference electrode to the WE and CE. Applicant appears to argue in the Remarks filed 01/28/2022 that support is provided by Fig. 2. The instant specification and drawings provide no scale with regards to the distance between the RE and CE/WE. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000). Since the drawings cannot be relied upon for the precise proportions of the elements in Claims 2-7 and 16-25 are further rejected by virtue of their dependence upon claims 1 and 15, respectively. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, 15-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (P.-A. Gross, T Larsen, F Loizeau, T Jaramillo, D Spitzer, B Pruitt, Microfabricated electrochemical gas sensor, Micro & Nano Letters, 11(12) (2016) 798-802; published online 12/01/2016 according to https://doi.org/10.1049/mnl.2016.0364) in view of Manoukian et al..
Regarding claim 1, Gross discloses a solid-state gas sensor (electrochemical gas sensor including a solid-state electrolyte Nafion [abstract]) comprising:
a Si/SiO2 substrate (silicon oxide layer is grown on a silicon wafer substrate [Pg. 799, 2.2. Fabrication Process; Fig. 1]);
an adhesion layer (SU-8 was used as an adhesion layer since it adheres well to Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]);
a solid-state electrolyte layer including a solid-state electrolyte overlaying the adhesion layer (a solid-state electrolyte layer including the solid-state electrolyte Nafion overlays the SU-8 adhesion layer [Pg. 799, 2.2. Fabrication Process; Fig. 1]); and
a Pt electrode layer including interdigitated working (WE) and counter electrodes (CE) overlaying the adhesion layer (interdigitated Pt working and counter electrodes are formed over the Nafion and SU-8 layers [Pg. 799, 2.2. Fabrication Process; Figs. 1-2].
Gross is silent on a reference electrode layer and instead teaches an external reference electrode [see Fig. 2]. Gross therefore fails to expressly teach “an Ag reference electrode (RE) layer including a reference electrode overlaying the substrate” and also fails to teach wherein the adhesion layer is “overlaying a portion of the reference electrode layer, wherein the reference electrode is equi-distant from the WE and CE electrodes”. 
Gross does, however, teach that “[t]o further improve the current sensor, the research effort is now focused on the implementation of a reference electrode in order 
One skilled in the art, in light of the teachings of Gross, would look to gas sensor technologies for integrated reference electrodes that would enable the identification of the species on-chip with an integrated reference electrode. Manoukian teaches an electrochemical gas sensor [abstract] that includes working 12 and counter 14 electrodes with a solid-polymer electrolyte membrane 18 wherein the device further includes an integrated silver/silver chloride reference electrode 16 [Paras. 0029-0030; Fig. 2]. Manoukian further teaches wherein the reference electrode 16 is disposed between the solid-polymer electrolyte membrane 18 and the substrate 26 [Paras. 0033-0034; Fig. 2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the external MSE reference electrode taught by Gross with an integrated Ag reference electrode disposed directly on the substrate because Manoukian discloses that an integrated reference electrode allows for the electrochemical detection of gases such as carbon dioxide with high sensitivity and selectivity with a very rapid response time [abstract] and Gross expressly teaches a desire to integrate the external reference electrode into the sensor chip [Pg. 801, 4.Conclusion]. Furthermore, the simple substitution of one known element for another (i.e., substituting one reference electrode for another) is likely to be obvious when predictable results are achieved (to be able to identify the species being oxidized or reduced as taught by Gross Pg. 798, Right Column) [MPEP § 2143(B)]. Regarding the location of the reference electrode, it would have been obvious to have located the 
Regarding claim 2, Gross further discloses wherein the solid-state electrolyte is a sulfonated tetrafluoroethylene based fluoropolymer-copolymer (the solid electrolyte is Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 3, Gross further discloses wherein the Si/SiO2 substrate comprises an SiO2 layer overlaying a layer of Si, and wherein the SiO2 layer exhibits a thickness of up to 1 μm (a 1μm thick SiO2 layer was grown on the silicon substrate [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 4, Gross further discloses wherein the adhesion layer exhibits a thickness of up to 10 μm (a 10 μm thick SU-8 layer was coated for adhesion of the Nafion layer [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 5, Gross further discloses wherein the solid-state electrolyte layer exhibits a thickness of up to 500 nm (the Nafion layer has a thickness of 300 nm [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 6
Regarding claim 15, Gross discloses a solid-state gas sensor (electrochemical gas sensor including a solid-state electrolyte Nafion [abstract]) comprising:
a substrate (silicon oxide layer is grown on a silicon wafer substrate [Pg. 799, 2.2. Fabrication Process; Fig. 1]);
an adhesion layer (SU-8 was used as an adhesion layer since it adheres well to Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]);
a solid-state electrolyte layer including a polymeric electrolyte overlaying the adhesion layer (a solid-state electrolyte layer including the polymeric electrolyte Nafion overlays the SU-8 adhesion layer [Pg. 799, 2.2. Fabrication Process; Fig. 1]); and
an electrode layer including interdigitated working (WE) and counter electrodes (CE) overlaying the adhesion layer (interdigitated Pt working and counter electrodes are formed over the Nafion and SU-8 layers [Pg. 799, 2.2. Fabrication Process; Figs. 1-2].
Gross is silent on a reference electrode layer and instead teaches an external reference electrode [see Fig. 2]. Gross therefore fails to expressly teach “an Ag reference electrode (RE) layer including a reference electrode overlaying the substrate” and also fails to teach wherein the adhesion layer is “overlaying a portion of the reference electrode layer, wherein the reference electrode is equi-distant from the WE and CE electrodes”
Gross does, however, teach that “[t]o further improve the current sensor, the research effort is now focused on the implementation of a reference electrode in order 
One skilled in the art, in light of the teachings of Gross, would look to gas sensor technologies for integrated reference electrodes that would enable the identification of the species on-chip with an integrated reference electrode. Manoukian teaches an electrochemical gas sensor [abstract] that includes working 12 and counter 14 electrodes with a solid-polymer electrolyte membrane 18 wherein the device further includes an integrated silver/silver chloride reference electrode 16 [Paras. 0029-0030; Fig. 2]. Manoukian further teaches wherein the reference electrode 16 is disposed between the solid-polymer electrolyte membrane 18 and the substrate 26 [Paras. 0033-0034; Fig. 2]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the external MSE reference electrode taught by Gross with an integrated Ag reference electrode disposed directly on the substrate because Manoukian discloses that an integrated reference electrode allows for the electrochemical detection of gases such as carbon dioxide with high sensitivity and selectivity with a very rapid response time [abstract] and Gross expressly teaches a desire to integrate the external reference electrode into the sensor chip [Pg. 801, 4.Conclusion]. Furthermore, the simple substitution of one known element for another (i.e., substituting one reference electrode for another) is likely to be obvious when predictable results are achieved (to be able to identify the species being oxidized or reduced as taught by Gross Pg. 798, Right Column) [MPEP § 2143(B)]. Regarding the location of the reference electrode, it would have been obvious to have located the 
Regarding claim 16, Gross further discloses wherein the polymeric electrolyte is a sulfonated tetrafluoroethylene-based fluoropolymer-copolymer (the solid electrolyte is Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 17, Gross further discloses wherein the electrode layer comprises platinum (the electrodes are platinum [Pgs. 799-800, 2.2. Fabrication Process; Fig. 1]).
Regarding claims 18-19, Gross further discloses wherein the substrate comprises a first layer having a first surface that is electrically insulating, of instant claim 18, wherein the first layer comprises silicon dioxide, of instant claim 19 (the silicon substrate has a SiO2 “first” layer grown of the silicon wafer substrate [Pgs. 799-800, 2.2. Fabrication Process; Fig. 1]), and wherein the Ag reference electrode layer is disposed on the first surface, of instant claim 18 (Gross, as modified by Manoukian above, teaches the reference electrode being disposed directly on the substrate and thus would be located directly on the Si/SiO2 substrate on top of the SiO2
Regarding claim 20, Gross further discloses wherein the adhesion layer exhibits a thickness of up to 10 μm (a 10 μm thick SU-8 layer was coated for adhesion of the Nafion layer [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 21, Gross further discloses wherein the solid-state electrolyte layer exhibits a thickness of up to 500 nm (the Nafion layer has a thickness of 300 nm [Pg. 799, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 22, Gross further discloses wherein the electrode layer exhibits a thickness of up to 100 nm (100 nm thick Pt electrodes were deposited [Pg. 799-800, 2.2. Fabrication Process; Fig. 1]).
Regarding claim 24-25, Gross further discloses wherein the adhesion layer comprises a photoresist, of instant claim 24, wherein the photoresist is SU-8, of instant claim 25 (SU-8 was used as an adhesion layer since it adheres well to Nafion [Pg. 799, 2.2. Fabrication Process; Fig. 1]).

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Manoukian, as applied to claims 6 and 15 above, and further in view of Schenk et al. (US 2013/0341206 A1).
Regarding claims 7 and 23, modified Gross teaches the limitations of claims 6 and 15 as discussed previously. 
Gross and Manoukian are silent on the thickness of the reference electrode layer and thus fails to expressly teach “wherein the Ag reference electrode layer exhibits a thickness of up to 500 nm”. 
Schenk discloses a solid-state gas sensor [abstract; Paras. 0017-0019; Fig. 1] wherein sensor includes a reference electrode 24B disposed directly on the substrate 22 [Para. 0049]. Schenk further teaches wherein the reference electrode can comprise a silver reference electrode and has a thickness in the range from about 40 to about 150 nm [Paras. 0013, 0017-0019; Fig. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the reference electrode layer disclosed by modified Gross to have select and utilize a thickness within the disclosed range of Schenk (i.e., 40-150 nm), including those amounts that are within the claimed range (i.e., up to 500nm), in order to provide a stable reference potential in the analysis of analytes in a test gas and because such thickness is known to be sufficient for forming a reference electrode in a solid-state gas sensor. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [MPEP 2144.05 (I)]. 

Response to Arguments
Applicant's arguments/amendments filed 01/28/2022 with respect to the objections to the claims and the 112(b) rejections have been fully considered and are persuasive. The objections to the claims and rejections under 35 U.S.C. § 112(b) have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pg. 6-9, filed 01/28/2022, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 6 that “It if were "obvious" to incorporate the Manoukian sensor, then there would have been no need for a "research effort ... focused on the implementation of a reference electrode in order to achieve identification of species directly in working conditions" per Gross et al.”
Examiner’s Response #1
Examiner respectfully disagrees. Gross clearly discloses a desire to integrate a reference electrode within the device. One skilled in the art would be motivated by this teaching to look to the available prior art and include the teachings of Manoukian as such modification would meet the desire of Gross to integrate a reference electrode.

Applicant’s Argument #2
Applicant argues on Pg. 7 that “It is notable that the operating principle of Manoukian's electrochemical sensor is chronoamperometry, whereas the operating principle of the claimed sensor is cyclic voltammetry. And while the claimed cyclic voltammetric sensor produces electrochemical signals that are characteristic of the detected molecules (i.e., the sensor can identify the molecule), chronoamperometric-based sensors are not capable of such identification. This difference is reflected in structural differences between the claimed sensor and Manoukian”.
Examiner's Response #2
Examiner respectfully disagrees. The rejection of record does not suggest incorporating the method of operating the device of Manoukian but rather relies only upon the teaching of integrating a reference electrode into the device of Gross, as expressly taught as desirable by Gross. A reference electrode serves as an electrode that provides a stable reference potential for which the WE/CE can be utilized. Modifying Gross such that the external RE is instead formed as an integrated RE would not change the principle of operation of the sensor taught by Gross and thus the modification would have no negative impact on the operation method disclosed by Gross as the RE would still serve its intended purpose of maintaining a stable reference voltage. 

Applicant’s Argument #3
Applicant argues on Pg. 7 that “Per FIG. 2 of Manoukian, reproduced below, the sensing (12), reference (16), and counter electrodes (14) are co-planar, and reference and counter electrodes are encapsulated in an anion-exchange solid-polymer electrolyte member (18). Note too, importantly, the relative positions of the electrodes in Manoukian; sensing electrode (12) is located between reference electrode (16) and counter electrode (14). In other words, the reference electrode is not equidistant to the sensing and counter electrodes”.
Examiner's Response #3
Examiner respectfully disagrees. It is first noted that the limitations argued above are new matter as outlined above. In response to applicant's argument In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, as outlined in the amended rejection above, it would have been obvious to have located the integrated reference electrode at any location within the sensor of Gross (as shown in Fig. 1) including between the Pt electrode leads, to the left of the Pt electrode leads, or at the far right of the interdigitated electrodes as all of these locations would provide a suitable reference voltage. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art [MPEP § 2143(E)]. 

Applicant’s Argument #4
Applicant argues on Pg. 8 that “Additionally, during their research, the inventors discovered that a layer of Ag, as opposed to an Ag/ AgCI reference electrode as taught by Manoukian, was sufficient for providing the required continuous oxidation over the lifetime of the sensor. Consequently, applicant's sensor incorporates a simple Ag reference electrode, thereby avoiding the added complexity of implementing a true Ag/AgCI reference electrode in a micro-fabrication environment”.
Examiner's Response #4
Examiner respectfully disagrees. The claims merely require a “Ag reference electrode” that does not preclude the use of Ag/AgCl electrodes. An Ag/AgCl electrode is a “Ag reference electrode”. The preamble utilizes the “comprising” transitional phrase. MPEP 2111.03 states “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps”. Examiner further notes, however, that the use of a Ag reference electrode that is not chlorinated (i.e., a Ag quasi-reference electrode) is well-known in the art and is expressly taught by Schenk, Nakamura (cited below), and Zeng (cited below). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US 2001/0011475 A1) and Zeng et al. (US 2009/0293590 A1) disclose the use of a Ag quasi reference electrode in a gas sensor. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795